This was a suit for damages caused by personal injuries resulting from one of the plaintiffs driving an automobile into a hole which had recently occurred in a paved street of the City of Jacksonville and which hole was caused by the washing out of the foundation from under the pavement. *Page 15 
At the close of plaintiff's testimony, defendant moved for a directed verdict and upon the court intimating that the motion would be granted, the plaintiff took non-suit with bill of exceptions.
Without applying the doctrine of res ipsa loquitur
plaintiff's evidence was insufficient to establish liability of defendant.
The doctrine of res ipsa loquitur does not apply to this case. See 25 Am. Juris. pages 853, 854.
There is nothing in the evidence to show that the defendant either knew, or should with reasonable diligence have known, of the alleged defect in the street.
The judgment is affirmed.
So ordered.
CHAPMAN, C. J., TERRELL and ADAMS, JJ., concur.